Citation Nr: 1234860	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-46 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial increased disability rating in excess of 50 percent for an acquired psychiatric disorder to include posttraumatic stress disorder and panic attacks with agoraphobia.

2. Entitlement to service connection for mild reactive airway disease, most likely asthma, claimed also as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active military duty in the United States Marine Corps from September 1997 to March 1998, from January 2003 to July 2003, from January 2005 to May 2005, from October 2005 to September 2007, and from April 2009 to December 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 and October 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's appeals have subsequently been transferred to the Roanoke, Virginia, RO. 

In the July 2008 rating action, the RO granted the service connection for panic attacks with agoraphobia at a 30 percent disability evaluation, effective October 1, 2007.  The issue of entitlement to service connection for PTSD was denied.  The Veteran timely appealed.  Subsequently, in October 2011, the Veteran's claim for service connection of PTSD was granted and the initial increased rating claim for panic attacks with agoraphobia was increased to 50 percent.  

Because higher evaluations are available for the service connected psychiatric disability and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issue of entitlement to service connection for mild reactive airway disease, most likely asthma, claimed also as due to an undiagnosed illness is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's acquired psychiatric disorder, to include posttraumatic stress disorder and panic attacks with agoraphobia, has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  However, it has not been productive of occupational and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent disabling for an acquired psychiatric disorder to include posttraumatic stress disorder and panic attacks with agoraphobia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA medical records and providing the Veteran with VA examinations in June 2008 and February 2011.  Additionally, the Veteran has not indicated that he has received additional treatment for his service-connected acquired psychiatric disorders.  The Board thus concludes that there are no additional records outstanding with respect to that claim. Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Merits of the Claim

The Veteran's asserts his service-connected acquired psychiatric disability to include PTSD and panic attacks with agoraphobia is entitled to an increased rating.  

Governing Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for loss of time from work proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as with some of the Veteran's claims on appeal (as in this case), where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time with consideration given to the propriety of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's acquired psychiatric disability to include PTSD and panic attacks with agoraphobia has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411-12. 

Under these codes, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: Flattened affect; circumstantial, circumlocutory, or stereotype speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances or motivation in mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). 38 C.F.R. § 4.130 (2011).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Factual Background and Legal Analysis

The record reflects that in November 2007, the Veteran underwent a psychology consultation at the VA medical center.  He reported experiencing symptoms of a panic attack to include a racing heartbeat, shortness of breath, difficulty swallowing, sweaty hands and feet, and high levels of anxiety.  The stated he received treatment since May 2007 and was released from active duty in September 2007.  The Veteran stated he had a good relationship with his parents, siblings, and his wife.  He was on track to start a new job as a Human Resource Specialist and was working on his Masters degree during the weekends.  

At the time of this consultation, the Veteran was appropriately dressed with good hygiene.  He was alert and oriented to person, place, time, and situation.  His mood was mildly anxious and affect was constricted.  However, his thought processes were logical, coherent, and goal-oriented.  The Veteran denied suicidal or homicidal ideation.  He exhibited good judgment and insight to his current situation.  The Veteran reported distressing recollections, nightmares, and panic attacks.  He stated he works hard at putting recollections out of his mind and feels numb and detached from others.  Although he was avoiding others, he is able to be with family members.  He avoids the news and movies about Iraq or war.  He expressed difficulty driving or being in an enclosed area when he returned from his military service but this has improved some.  He reported difficulty falling asleep and has angry outbursts and periods of irritability.  He has some difficulty concentrating but this has improved with medications.  He has hypervigilance and exaggerated startle response.  The Veteran was diagnosed with PTSD and a GAF score of 60.

In June 2008, the Veteran was afforded a VA psychiatric examination.  The Veteran reported frequent symptoms of initial and middle insomnia, daily anxiety attacks, nightmares twice a week relating in various ways to his service in Iraq, intrusive thoughts about Iraq on a daily basis, daily thoughts about death, and a foreshortened sense of the future.  He reported being irritable but denied any domestic violence or fights.  He is currently married and continuing his Masters level classes and is still on track for employment at the Wright Patterson Air Force Base.  He reported his marriage was good and was doing well in his education.  He stated over the last year he was able to overcome his agoraphobia but is still bothered by occasional claustrophobia and feeling trapped in enclosed spaces.  He reported checking a room prior to entering and looking for escape routes.  He still experiences mild anxiety attacks and shortness of breath.  He still avoids news reporting on Iraq and violent movies. 

During the mental status examination, the Veteran was on time and dressed appropriately.  There was no psychomotor agitation or retardation.  His attention span was normal and no formal disorder of thought.  His mood and affect was anxious and at times the Veteran was tearful.  The Veteran's perception was clear.  The Veteran denied suicidal or homicidal ideation and there was no evidence of delusions.  His cognition was not formally tested as the examiner determined it was intact.  The Veteran did complain of memory difficulties but this was not fully evaluation and there was no history of exposure to blast injuries.  In addition, the examiner noted that the Veteran provided a satisfactory history of PTSD during his examination.  However, the examiner stated the treatment record is at best equivocal regarding the diagnosis of PTSD over the past several years and that it was not entirely clear how to reconcile these discrepancies.  Therefore, the Veteran was diagnosed with panic attacks with agoraphobia and GAF scores of 54 due to agoraphobia and 66 due to PTSD. 

Furthermore, the examiner noted the Veteran had an occasional decrease in work efficiency or intermittent periods of an inability to perform occupational tasks due to his symptoms, but generally, he was functioning satisfactorily.

Finally, the Veteran was afforded another VA psychiatric examination in February 2011.  He reported his current symptoms were consistent with his prior reports.  Namely, he still experienced nightmares, intrusive memories, difficulty with concentration, and feelings of sadness and anxiety.  He reported he avoids discussion about his service in Iraq and is less social than he was previously.  He has difficulty being in crowds of people and driving.  He is easily startled by loud and sudden noises and movements.  He also has symptoms of numbness and tingling in his extremities with sweating and heart palpitations.  He has few close friends but he is still close to his family.  He reported he is divorced from his wife after five or six years of marriage and has been married to his second wife for two or three months.   

Upon examination, the Veteran was alert and generally calm.  He was easy to engage.  His speech was a normal rate and coherent.  His affect was constricted in range and is mood ranged from euthymic to depressed.  He was tearful at times during the examination.  The Veteran's thought processes were goal-directed and adequately organized.  There was no suicidal or homicidal ideation and no psychotic features were present.  His insight and judgment were adequate and his short-term and long-term memory was intact.  The Veteran was diagnosed with PTSD with a GAF score of 55 to 60.

The examiner concluded that the Veteran has moderate to severe social and occupational dysfunction, more so outside of work.  He is impaired by recurrent daily intrusive memories of experiences in Iraq which caused problems focusing, concentrating, functioning in an efficient manner, and with his memory.  He tends to be isolative, withdrawn and has to take frequent breaks from work because of the flashbacks.  He is socially less active than before and feels more comfortable at home.  He feels detached to people and has difficulty trusting others.  He has difficulty with sleep leading to excessive fatigue.  He is easily irritated and frequently isolative and withdrawn. 

The evidence of record does not support an initial evaluation in excess of 50 percent for the Veteran's acquired psychiatric disorders.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan, 16 Vet. App. 436.  

Although the Veteran reports worsening of his symptoms, it would not constitute an increase in the rating of his acquired psychiatric disorders.  Even at their most severe, the Board finds that the Veteran's symptoms have been no worse than the criteria contemplated by a 50 percent rating under DC 9411-12: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

At no time since the date of service connection has the Veteran been found to display suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

Here, although the Veteran divorced his first wife, he recently remarried.  In addition, although he was otherwise socially isolated, this does not demonstrate an inability to establish and maintain effective relationships.  He consistently reports that his relationship with his parents and siblings was close.  The Veteran had significant challenges in relationships, but not an inability to establish and maintain relationships.  Additionally, the Veteran demonstrated good judgment, as he understood outcomes of behavior.  The February 2011 VA examiner acknowledged the Veteran did have moderate to severe social and occupational dysfunction but was more so outside of work.  The Veteran's psychomotor activity was unremarkable, he was fully oriented, and there was an unremarkable thought process, without delusions or hallucinations. The Veteran did have impairment in mood, poor sleep, social isolation, intrusive thoughts, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran's symptoms are more properly described as causing reduced reliability and productivity rather than impairment in most areas, including work, family relations, judgment, thinking, or mood.  

Furthermore, the Veteran's GAF scores, even at their lowest, have not fallen below 54, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Accordingly, the Board finds that the Veteran's symptoms have not worsened to the extent that a 70 percent disability rating is warranted.  38 C.F.R. § 4.130, DC 9411. 

In sum, the Board finds that the Veteran has not been entitled to a rating in excess of 50 percent at any time throughout the relevant appeals period.  The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119 (1999). However, the weight of the credible evidence demonstrates that the Veteran's acquired psychiatric symptoms have not warranted increased ratings at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim for an increased rating, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  The Board finds in this case that the regular schedular standards are not inadequate. 

As stated above, the Board acknowledges that although the February 2011 VA examiner acknowledged the Veteran did have moderate to severe social and occupational dysfunction but was more so outside of work.  Nor has the Veteran's acquired psychiatric disability been shown to warrant frequent, or, indeed, any periods of hospitalization throughout the relevant appeals period, or to otherwise render impractical the application of the regular schedular standards.  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial increased disability rating in excess of 50 percent for an acquired psychiatric disorder to include posttraumatic stress disorder, panic attacks, and agoraphobia, is denied.


REMAND

While the Board regrets the delay that a remand of this case will cause, after a careful review of the Veteran's claims file the Board finds that the claim of entitlement to service connection for mild reactive airway disease, most likely asthma, must be remanded for further development and afford the Veteran every consideration with respect to the present appeal.  

Although the Veteran is a Persian Gulf War Veteran, he does not qualify for presumptive service connection for his respiratory disorder, originally claimed as a lung condition.  Indeed, his claimed respiratory disorder appears to be due to his diagnosed obstructive mild reactive airway disease, most likely asthma, on review of his VA treatment records and the May 2008 VA examination.  In other words, there is no basis to grant service connection for this respiratory disorder under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 because the disease is clearly not the result of undiagnosed illness or medically unexplained chronic multi-symptom illness. 

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined. VAOPGCPREC 8-98 (Aug. 3, 1998).  The disability must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory test.  38 C.F.R. § 3.317(a)(1)(ii).  In essence, compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis. 

The Board concludes the presumptive provisions for Gulf War Veterans do not apply to his respiratory symptoms, since VA clinicians have explicitly attributed them to his clinically diagnosed mild reactive airway disease, most likely asthma. But even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, his claim still must be reviewed to determine whether service connection may be established alternatively on a direct incurrence basis by establishing the required causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  Thus, in deciding this appeal, the Board will also have to address his potential entitlement to service connection on these alternative direct and secondary bases.

The Veteran was scheduled for a VA medical examinations to address theories of entitlement based on direct service connection and on Persian Gulf undiagnosed illness.  In a July 2012 letter, the Veteran's representative stated that he would not be able to attend the examination and requested that it be rescheduled.

Under ordinary circumstances the Board would be compelled to adjudicate the claim based on the evidence of record, pursuant to 38 C.F.R. § 3.655(a),(b) (2011), based on the Veteran's failure to appear for a scheduled examination without good cause shown for such failure.  However, in this instance the basis for the examination is compelling, with the prior examination afforded the Veteran only a general examination in May 2008, and that the examiner did not provide a nexus opinion given the Veteran's complaints, treatment history, and lay statements.  

In this regard, the Board notes that if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2011).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Here, the Veteran was afforded the May 2008 VA examination and was diagnosed with "mild reactive airway disease, most likely asthma, which has been exacerbated by external allergens."  

Moreover, he has indicated a potential continuity of respiratory symptoms in his statements dating back to service in Iraq.  He is competent, even as a layman, to make this proclamation, although the Board also eventually will have to assess his credibility to determine the ultimate probative value of his lay testimony concerning this.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Given the medical complexity of his condition and symptomatology, the Board finds it is especially necessary to obtain medical comment on whether his current respiratory disorder, whatever its diagnosis, is etiologically linked to his military service, including as he contends is related to his service in the Persian Gulf War. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA compensation examination to determine the nature and etiology of the Veteran's current respiratory disorder, claimed as mild reactive airway disease, most likely asthma.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history. 

Based on review of the claims file and objective clinical evaluation, the examiner is asked to clarify all current respiratory disorders by specifying the present diagnoses. 

And assuming there is a present diagnosis of a respiratory disorder, the examiner is then asked to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current respiratory disorder is directly related to or dates back to the Veteran's military service, including his service in the Southwest Asia Theater of operations during the Persian Gulf War. 

In making these determinations, the examiner should consider the Veteran's lay statements alleging he progressively developed and associated respiratory symptoms during the years since active duty service in the Persian Gulf War. 

In this regard, the examiner must specifically acknowledge and discuss any competent and credible lay evidence regarding the occurrence of in-service respiratory complaints as reported by the Veteran, as well as competent and credible lay testimony regarding the continuity of pertinent symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the STRs to provide a negative opinion). 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

2. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


